BANK LEUMI USA
MEMBER FDIC




 

FIXED RATE PROMISSORY NOTE

New York, N.Y April 29, 2009

$120,000

On July 1, 2009, Elk Associates Funding Corporation promise(s) to pay to the
order of BANK LEUMI USA (“Bank”), One Hundred Twenty Thousand and 00/100
 Dollars at the Bank at 1400 Broadway N.Y., NY with interest at a per annum
which shall be equal to 4.10% per annum.

Interest shall be computed on the basis of a 360 day year and shall be payable
at the end of each month and at maturity, but the foregoing provision shall not
be deemed to change the maturity of this Note if payable on demand.  In no event
shall interest exceed the maximum legal rate permitted for the maker.

In the event that any other Liabilities (as hereinafter defined) of maker to the
Bank are due at any time that the Bank receives a payment from maker on account
of this Note or any such other Liabilities of maker, the Bank may apply such
payments to amounts due under this Note or any such other Liabilities in such
manner as the Bank, in its discretion, elects, regardless of any instructions
from maker to the contrary.

Each maker authorizes (but shall not require) the Bank to debit any account
maintained by the maker with the Bank, at any date on which the payment of
principal or of interest on any of the Liabilities is due, in an amount equal to
any unpaid portion of such payment. If the time for payment of principal of or
interest on any of the Liabilities or any other money payable hereunder or with
respect to any of the Liabilities becomes due on a day on which the Bank's
offices are closed (as required or permitted by law or otherwise), such payment
shall be made on the next succeeding Business Day, and such extension shall be
included in computing interest in connection with such payment. All payments by
any maker of this Note on account of principal, interest or fees hereunder shall
be made in lawful money of the United States of America, in immediately
available funds.

All Property (as hereinafter defined) held by the Bank shall be subject to a
security interest in favor of the Bank as security for any and all Liabilities.
 The term “Property” shall mean the balance of every deposit account of the
 with the Bank or any of the Bank’s nominees or agents and all other obligations
of the Bank or any of its nominees or agents to the maker, whether now existing
or hereafter arising, and all other personal property of the maker (including
without limitation all money, accounts, general intangibles, goods, instruments,
documents and chattel paper) which, or evidence of which, are now or at any time
in the future shall come into the possession or under the control of or be in
transit to the Bank or any of its nominees or agents for any purpose, whether or
not accepted for the purposes of which it was delivered.  The term “Liabilities”
shall mean the indebtedness evidenced by this Note and all other indebtedness,
liabilities and obligations of any kind of the maker (or any partnership or
other group of which the maker is a member) to (a) the Bank, (b) any group of
which the Bank is a member, or (c) any other person if the Bank has a
participation or other interest in such indebtedness, liabilities or
obligations, whether (i) for the Bank’s own account or as agent for others,
(ii) acquired directly or indirectly by the Bank from the maker or others,
(iii) absolute or contingent, joint or several, secured or unsecured, liquidated
or unliquidated, due or not due, contractual or tortious, now existing or
hereafter arising, or (iv) incurred by the maker as principal, surety, endorser,
guarantor or otherwise, and including without limitations all expenses,
including attorneys’ fees, incurred by the Bank in connection with any such
indebtedness, liabilities or obligations or any of the Property (including any
sale or other disposition of the Property).





 




The Bank or holder hereof shall not be obligated to exercise any authority or
right granted to it hereunder and shall not be liable for any action taken or
omitted or the manner of taking any action (including without limitation with
respect to the care of the Property by the Bank or holder hereof), except for
its willful misconduct, and in no event for consequential damages.

Upon the happening, with respect to any maker or guarantor of this Note or any
assets of any such maker or guarantor, of any of the following events: death of
the maker or guarantor or any member of the maker or guarantor (if a
partnership); the failure to furnish the Bank with any requested information or
failing to permit inspection of books or records by the Bank or any of its
agents; the making of any misrepresentation to the Bank in obtaining credit for
any of them; dissolution (if a corporation or partnership); the making of a
mortgage or pledge; the commencement of a foreclosure proceeding; default in the
payment of principal or interest on this Note or in the payment of any other
obligation of any said maker or guarantor held by the Bank or holder thereof or
in the performance or observance of any covenant or agreement contained in the
instrument evidencing such obligation; default in the payment of principal of or
interest on any indebtedness for borrowed money owed to any other person or
entity (including any such indebtedness in the nature of a lease) or default in
the performance or observance of the terms of any instrument pursuant to which
such indebtedness was created or is secured, the effect of which default is to
cause or permit any holder of any such indebtedness to cause the same to become
due prior to its stated maturity (and whether or not such default is waived by
the holder thereof); a change in the financial condition or affairs of any of
them which in the opinion of the Bank or subsequent holder hereof materially
reduces his, their or its ability to pay all of his, their or its obligations;
the suspension of business; the making of an assignment for the benefit of
creditors, or the appointment of a trustee, receiver or liquidator for the maker
or guarantor or for any of his, its or their property, or the commencement of
any proceedings by the maker or guarantor under any bankruptcy, reorganization,
arrangement of debt, insolvency, readjustment of debt, receivership, liquidation
or dissolution law or statute (including, if the maker or guarantor is a
partnership, its dissolution pursuant to any agreement or statute), or the
commencement of any such proceedings without the consent of the maker or
guarantor, as the case may be, and such proceedings shall continue undischarged
for a period of 30 days; the sending of notice of an intended bulk sale; the
entry of judgments or any attachment, levy or execution against any of his,
their or its properties shall not be released, discharged, dismissed, stayed or
fully bonded for a period of 30 days or more after its entry, issue or levy, as
the case may be; or the issuance of a warrant of distraint or assertion of a
lien for unpaid taxes, this Note, if not then due or payable on demand, shall
become due and payable immediately without demand or notice and all other debts
or obligations of the makers hereof to the Bank or holder hereof, whether due or
not due and whether direct or contingent and howsoever evidenced, shall, at the
option of the Bank or holder hereof, also become due and payable immediately
without demand or notice. After this Note becomes due, at stated maturity or on
acceleration, any unpaid balance hereof shall bear interest from the date it
becomes due until paid at a rate per annum 3% above the rate borne by this Note
when it becomes due or, if such rate shall not be lawful with respect to the
undersigned, then at the highest lawful rate. The liability of any party to
commercial paper held by the Bank or holder hereof, other than the makers
hereof, shall remain unaffected hereby and such parties shall remain liable
thereon in accordance with the original tenor thereof. Each maker agrees that if
an attorney is retained to enforce or collect this Note or any other obligations
by reason of non-payment of this Note when due or made due hereunder, a
reasonable attorneys' fee shall be paid in addition, which fees shall be
computed as follows: 15% of the principal, interest and all other sums due and
owing to the Bank or holder or the reasonable value of the attorneys' services,
whichever is greater.

This Note shall be governed by the laws of the State of New York and shall be
binding upon the maker and the maker's heirs, administrators, successors and
assigns. THE MAKER HEREBY IRREVOCABLY CONSENTS TO THE JURISDICTION OF ANY NEW
YORK STATE OR FEDERAL COURT LOCATED IN NEW YORK CITY OVER ANY ACTION OR
PROCEEDING ARISING OUT OF ANY DISPUTE BETWEEN THE MAKER AND THE BANK, AND THE
MAKER FURTHER





2

 




IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING
BY THE MAILING OF A COPY OF SUCH PROCESS TO THE MAKER AT THE ADDRESS SET FORTH
BELOW. IN THE EVENT OF LITIGATION BETWEEN THE BANK AND THE MAKER OVER ANY MATTER
CONNECTED WITH THIS NOTE OR RESULTING FROM TRANSACTIONS HEREUNDER, THE RIGHT TO
A TRIAL BY JURY IS HEREBY WAIVED BY THE BANK AND THE MAKER. THE MAKER ALSO
WAIVES THE RIGHT TO INTERPOSE ANY SET-OFF OR COUNTERCLAIM OF ANY NATURE. The
Bank or any holder may accept late payments, or partial payments, even though
marked "payment in full" or containing words of similar import or other
conditions, without waiving any of its rights. No amendment, modification or
waiver of arty provision of this Note nor consent to any departure by maker
therefrom shall be effective, irrespective of any course of dealing, unless the
same shall be in writing and signed by the Bank, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given.

The rights and remedies of the Bank provided for hereunder (including but not
limited to the right to accelerate Liabilities of maker and to realize on any
security for any such Liabilities) are cumulative with the rights and remedies
of the Bank available under any other instrument or agreement or under
applicable law.

The undersigned, if more than one, shall be jointly and severally liable
hereunder.

 

Elk Associates Funding Corporation





(Name of maker)




(Name of maker continued)

By /s/Gary Granoff




     Gary Granoff, President



/s/Silvia M. Mullens




Silvia M. Mullens, Executive Vice President



747 Third Avenue






New York, NY  10017





(Address)

 

 








3

 




Bank Leumi USA

Member FDIC







PLEDGE AND ASSIGNMENT OF BANK DEPOSITS/ACCOUNTS




For VALUE RECEIVED, and in order to induce BANK LEUMI USA (together with its
successors and assigns, the “Bank”) to extend or continue to extend credit to
Elk Associates Funding Corporation (the “Borrower”) the undersigned hereby
pledges, assigns, transfers and delivers to Bank all of the undersigned’s right,
title, and interest in and to (a) all bank accounts and or deposits and/or
choses in action with respect thereto that are

(i)

Maintained at the Bank; PROVIDED HOWEVER, THAT IF SCHEDULE A BELOW IS COMPLETED
AND INITIALED BY BOTH THE BANK AND THE UNDERSIGNED, THIS PLEDGE AND ASSIGNEMNT
SHALL NOT INCLUDE THOSE ACCOUNTS OR DEPOSITS MAINTAINED AT THE BANK WHICH ARE
SPECIFICALLY IDENTIFIED IN SCHEDULE A; and

(ii)

Maintained at any other financial institution (“Bank of Account”) specifically
identified in Schedule B below completed and initialed by both the bank and the
undersigned




(collectively, the “Accounts”); (b) all certificates, confirmations, receipts,
passbooks, if any, and other instruments evidencing the Accounts or any deposits
therein, and (c) all moneys now on deposit and hereafter deposited to the credit
of the Accounts, including all interest thereon now due or hereafter becoming
due, which Accounts, instruments, passbooks, if any (together with any renewals
or replacements thereof), moneys, and chooses in action are to be held by the
Bank as collateral security for any and all debts, liabilities, and obligations
of the Borrower to the Bank (or to any group of which the Bank is a member or
any other person if the Bank has a participation or other interest in such
liabilities or obligations), whether for the Bank's own account or as agent for
others, acquired directly or indirectly by the Bank from the undersigned, the
Borrower or others, and whether absolute or contingent, joint or several,
secured or unsecured, liquidated or unliquidated, due or not due, contractual or
tortious, now existing or hereafter arising or incurred by the Borrower as
principal, surety, endorser, guarantor or otherwise, and including, without
limitation, all expenses, including attorneys' fees, incurred by the Bank in
connection with any such liabilities or obligations or any security therefor,
including the Accounts (each, an "Obligation". and collectively, the
"Obligations").




The undersigned hereby acknowledges and agrees that so long as any Obligations
remain unpaid, no withdrawals may be made by the undersigned from any of the
Accounts and that the pledge, assignment, and authorization herein above given
is coupled with an interest and shall have priority over any and all claims
which the undersigned or any other person or entity mayor could have or assert
at any time.




The undersigned represents and warrants that the undersigned has not made any
prior assignment or pledge of any of the Accounts or any of the moneys therein
or proceeds thereof or the chooses in action with respect thereto, that the
undersigned is the sole owner of each of the Accounts and any instruments
evidencing the same and that no other person or entity has any claim or right
thereto or any lien thereon. The undersigned further irrevocably and
unconditionally authorizes and empowers the Bank to take the following actions
at any time and from time to time, without prior notice to or consent from the
undersigned and without releasing or affecting this pledge and assignment and
the undersigned's liability hereunder: (a) demand and receive payments on the
Accounts and give releases, receipts, and acquittances therefor, (b) effect one
or more withdrawals from the Accounts as may be required to pay wholly or
partially any Obligations at any time outstanding, and (c) apply the amounts
withdrawn on account of the Obligations, irrespective of the genuineness,
validity, or enforceability of any documents relating to the Obligations or of
the undersigned's liabilities in respect thereof and of the existence, validity
or value of





4

 




any security. In this connection it is further understood and agreed that any
interest on deposits in the Accounts shall be accumulated and retained in the
Accounts.




The undersigned agrees to deliver to the Bank all certificates, confirmations,
receipts, passbooks, and instruments relating to the Accounts. The undersigned
further agrees to execute and deliver such other documents and take such other
actions as the Bank may from time to time reasonably request in connection with,
and in order to carry out the terms of, this Pledge and Assignment, including,
without limitation, the placing of legends or notices on any instruments or
other documents evidencing or relating to the Accounts or any deposit therein.




The Bank may at any time and from time to time (whether or not after revocation
or termination of this Pledge and Assignment) without the consent of or notice
to the undersigned, without incurring responsibility to the undersigned, without
impairing or releasing the Bank's security interest in the Accounts, upon or
without any terms or conditions and in whole or in part:




(1)

change the manner, place. or terms of payment, ,and/or change or extend the time
of payment of, renew, or alter any Obligation of the Borrower, any collateral
therefor, or any liability incurred directly or indirectly in respect thereof,
and the security interests herein granted shall apply to the Obligations of the
Borrower as so changed, extended, renewed, or altered;

(2)

sell, exchange, release, surrender, realize upon, or otherwise deal with in any
manner and in any order any property by whomsoever at any time pledged or
mortgaged to secure, or howsoever securing, the Obligations hereby secured or
any liabilities (including any of those hereunder) incurred directly or
indirectly in respect thereof or hereof, and/or any offset there against;

(3)

exercise or refrain from exercising any rights against the Borrower or others
(including the undersigned) or otherwise act or refrain from acting;

(4)

settle or compromise any Obligation hereby secured, any collateral therefore, or
any liability (including any of those hereunder) incurred directly or indirectly
in respect thereof or hereof (including, without limitation, the liability of
any guarantor), and may subordinate the payment of all or any part thereof to
the payment of any liability (whether due or not) of the Borrower to creditors
of the Borrower other than the Bank and the undersigned; and

(5)

 apply any sums by whomsoever paid or howsoever realized to any Obligation or
Obligations of the Borrower to the Bank in any order regardless of what
Obligation or Obligations of the Borrower remain unpaid.




If any term, condition, or provision of this Pledge and Assignment or any other
document executed in connection herewith or in connection with any of the
Obligations or Accounts is determined to be invalid or unenforceable, such
determination shall not affect the validity or enforceability of any other term,
condition, or provision of this Pledge and Assignment or such other agreement or
document.




This Pledge and Assignment shall be governed by the laws of the State of New
York and shall be binding upon the undersigned and the undersigned's heirs,
administrators, successors, and assigns. The undersigned hereby irrevocably
submits to the jurisdiction of any New York State or Federal Court located in
New York City over any action or proceeding arising out of any dispute between
the undersigned and the Bank, and the undersigned further irrevocably consents
to the service of any process in any such action or proceeding by the mailing of
a copy of such process to the undersigned at the address set forth below. In the
event of litigation between the Bank and the undersigned over any matter
connected with or relating to this Agreement, the right to a trial by jury is
hereby waived by the Bank and the undersigned. The undersigned also waives the
right to interpose any set-off or counterclaim of any nature. A waiver by the
Bank, in one or more instances, of any of the terms and provisions of the Pledge





5

 




and Assignment shall be in writing shall apply to the particular instance or
instances, and at the particular time or times only, and shall not be deemed to
be a continuing waiver.




The undersigned, if more than one, shall be jointly and severally liable
hereunder, and all provisions hereof regarding the Obligations or the Accounts
shall apply to any Obligations or any Accounts of any or all of them. If the
undersigned is a corporation, this Pledge and Assignment shall be binding upon
any other corporation into or with which the undersigned shall be merged,
consolidated, reorganized, or absorbed or which shall acquire the undersigned's
business or all or substantially all of its assets. If the undersigned is a
partnership, the members thereof shall also be individually bound and liable
hereunder, and this Pledge and Assignment shall continue in force not
withstanding any change or termination of such partnership, whether such change
occurs due to death, retirement, or otherwise.




Dated:  April 29, 2009

Elk Associates Funding Corporation




(individuals sign below)

(Corporations or Partnerships sign below)










By:/s/ Gary Granoff







Gary Granoff, President




By:/s/ Silvia M. Mullens




Silvia Mullens, Executive Vice President




747 Third Avenue, N.Y., NY




Schedule A

Accounts maintained at the Bank Not Pledged and Assigned




[Blank]





6

 


